Exhibit 10.4

EXECUTION VERSION

RETIREMENT AND GENERAL RELEASE AGREEMENT

This RETIREMENT AND GENERAL RELEASE AGREEMENT (this Agreement”) dated as of
July 31, 2018, is by and among INSTALLED BUILDING PRODUCTS, INC., a Delaware
corporation (“Parent”), INSTALLED BUILDING PRODUCTS, LLC, a Delaware limited
liability company (“Sub”), TCI CONTRACTING, LLC, a Delaware limited liability
company (“TCI”) (Parent together with Sub, TCI and all of its and their
respective affiliated entities are herein referred to as the “Company”), and J.
MICHAEL NIXON, an individual (“Nixon”). (The parties are referred to
collectively as the “Parties” and individually as a “Party”).

WHEREAS, Nixon has been employed by the Company and serves as a member of
Parent’s Board of Directors;

WHEREAS, the Parties have mutually agreed that Nixon’s employment with the
Company shall be terminated and that Nixon shall retire from his position and
status as a member of Parent’s Board of Directors; and

WHEREAS, the Company wishes to provide certain consideration to Nixon in
exchange for a general release of claims in favor of the Company Released
Parties (as defined below) by Nixon, certain post-employment restrictive
covenants by Nixon, and Nixon’s agreement to other terms enumerated herein;

NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
and conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties agree as follows:

1.    Incorporation of Recitals. All of the recitals and Whereas provisions set
forth above in this Agreement are expressly incorporated herein and made a part
hereof.

2.    Resignation of Employment and Board Position. Nixon shall take all steps
reasonably necessary and asked of him by the Company and/or Parent’s Board of
Directors, including executing and returning the letter attached hereto as
Exhibit A, to effectuate the mutually agreed termination of his employment with
the Company and his retirement from his position and status as a member of
Parent’s Board of Directors, effective July 31, 2018 (the “Retirement Date”).
The Company and Nixon agree that, following the Retirement Date, Nixon shall no
longer hold any position (whether as employee, officer, director, consultant,
contractor or otherwise) with the Company.

3.    Payments and Benefits.

In consideration of the general release set forth in Section 6, the covenants
and agreements set forth in Sections 10 through 13, and other good and
sufficient consideration set forth herein, and provided Nixon executes, does not
revoke, and continues to comply with this Agreement, the Company will provide
Nixon the following:

a.    The Company will provide Nixon payments in the total gross amount of five
hundred thousand dollars ($500,000.00) as follows: (i) the first payment of two
hundred fifty

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

thousand dollars ($250,000.00) will be provided within ten (10) days of the
Effective Date of this Agreement (the “First Payment”); and (ii) the second
payment of two hundred fifty thousand dollars ($250,000.00) will be provided on
or before the one year anniversary of the Effective Date of this Agreement (the
“Second Payment”). Federal, state and local taxes will be withheld from these
payments.

b.    The Company will continue Nixon’s medical insurance coverage at its
expense up to and including July 31, 2018. The Company will further provide
notification to Nixon, as prescribed by the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), to provide continuation coverage at his expense,
if he so desires. Notwithstanding the foregoing, the Company will reimburse
Nixon for COBRA expenses actually incurred with respect to individual
continuation coverage for Nixon, for a period of twenty-four (24) months from
the Retirement Date, or until Nixon is eligible for comparable medical insurance
coverage with another employer, whichever is earlier (the “Medical Coverage”).

c.    The Company will cover the cost of the rent, utilities, phone line,
internet and all other ordinary occupancy costs with respect to that certain
office space located at 12540 Broadwell Road, Suite 1202, Milton, GA, until the
expiration of the current lease or April 30, 2020, whichever is earlier (the
“Facilities Coverage”).

d.    The Company will transfer good and marketable title to and registration of
that certain 2015 Ford F-150 4x4 Crew Cab Platinum Edition automobile (VIN:
1FTFW1EF7FFC95633) to Nixon without further payment being required from Nixon
for same (the “Vehicle Transfer”). Such Vehicle Transfer shall be made by
Company to Nixon free and clear of all liens and encumbrances of any nature
whatsoever. Nixon shall be exclusively responsible for any and all tax
consequences associated with such transfer, including, without limitation, any
income and sales tax liabilities incurred as a result of such transfer.

e.    In addition to the foregoing rights and entitlements, the Company shall
continue to provide Nixon with all rights of indemnification and other rights
and benefits, all upon such terms and conditions as are provided in the
February 12, 2014 Indemnification Agreement entered into between Parent and
Nixon (the “Indemnification Agreement”), the Company’s applicable constituent
documents, and such insurance policies as are maintained by the Company from
time to time, all in accordance with their respective terms (the
“Indemnification Coverage”); it be intended that the Indemnification Agreement
shall survive the execution and implementation of this Agreement and continue in
full force and effect in accordance with its terms.

f.    The Company will offer Nixon’s assistant, Ms. Pamela Dekker, a separation
agreement and general release in a form acceptable to the Company that will
include, among other standard provisions, non-solicitation and non-disparagement
covenants, as well as severance in the amount of one year’s salary at
Ms. Dekker’s current base salary rate.

4.    No Other Compensation or Benefits Owing. Without regard to whether he
executes this Agreement, Nixon will be provided his base salary and all accrued
benefits through the Retirement Date, including without limitation, all
un-reimbursed expenses and all amounts owed to him (if any) for accrued unused
vacation, in each case through the Retirement Date and

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

pursuant to Company policy. Nixon acknowledges and agrees that except for these
amounts, he has received all compensation, benefits, payments, and
reimbursements due to him by the Company. No other payments or benefits of any
kind are to be provided to Nixon, except as provided for in this Agreement,
which are in excess of any amounts otherwise owed to Nixon. Notwithstanding the
foregoing, no retirement benefits that Nixon received and became vested prior to
Nixon’s execution of this Agreement nor any stock, equity or similar interest
owned or held by Nixon in the Company shall be waived or relinquished by Nixon
nor adversely affected by this Agreement.

5.    Stock Dispositions. Following the later of (i) the Retirement Date,
(ii) the Effective Date of this Agreement, and (iii) 48 hours after the
Company’s public disclosure of the financial results for the quarter ended
June 30, 2018, Executive shall be entitled to sell, exchange or otherwise
dispose of all or any portion of Executive’s stock or other equity ownership in
the Company from time to time in conformity and compliance with all applicable
securities laws (including as an affiliate for the three (3) months following
the Retirement Date under Rule 144); provided, that the Company shall cooperate
and cause (a) its counsel to issue all opinions required by the transfer agent
to remove all legends restricting sale of such stock once three (3) months have
elapsed from the Retirement Date and (b) any Company imposed or required
contractual restrictions against any such disposition by Nixon to be waived,
released and eliminated.

6.    General Release. In consideration of the mutual promises set forth in this
Agreement and for other good and valuable consideration, the sufficiency and
receipt of which Nixon hereby acknowledges, Nixon, on behalf of himself and for
all persons who may claim by or through him, including, without limitation, his
heirs, legatees, distributees, beneficiaries, trustees, administrators,
executors, assigns, and legal representatives, to the maximum extent permitted
by law, hereby covenants not to sue and fully and unconditionally releases,
waives, and forever discharges the Parent, Sub, TCI, and each of their
respective past, present, former, and/or future direct and indirect parents,
owners, affiliates, divisions, subsidiaries, related entities, predecessors, and
successors (collectively “Company Parties”), and each of the Company Parties’
respective assigns, shareholders, members, managers, directors, officers,
employees, attorneys, representatives, and agents (each of the Company Parties
and foregoing listed persons or entities being collectively, in their individual
and representative capacities, referred to as the “Company Released Parties”),
from and with respect to any and all charges, complaints, claims, rights,
contracts, agreements and actions, which Nixon ever had, now has, or may have
against the Company Released Parties, whether known or unknown, arising or which
may have arisen at any time up to the date Nixon executes this Agreement,
including, but not limited to, all claims, demands, suits, causes or rights of
action arising out of or in any way connected with Nixon’s employment
relationship with the Company or Nixon’s separation from employment from the
Company; Nixon’s board membership with Parent or the separation of such board
membership; claims, demands, suits, causes or rights of action relating to
defamation, breach of contract or public policy, wrongful, retaliatory or
constructive discharge, discrimination, attorneys’ fees or damages (including
contract, compensatory, punitive, or liquidated damages), equitable relief,
additional compensation, intentional infliction of emotional distress, invasion
of privacy, negligence, or any other tort claims; claims which could arise under
the Family and Medical Leave Act, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act of 1990, as amended, the Age
Discrimination in

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Employment Act of 1967 (“ADEA”) as amended by the Older Workers Benefit
Protection Act, the Employee Retirement Income Security Act of 1974, as amended,
the Equal Pay Act, any and all other federal, state and local laws or
obligations regulating the employment relationship between the Parties, or by
reason of any matter, cause or thing whatsoever, whether known or unknown,
except (i) for claims for enforcement of Nixon’s rights under this Agreement,
(ii) for claims that cannot be released as a matter of law, (iii) for claims
arising after Nixon executes this Agreement, (iv) insured and/or vested
benefits, if any, for which Nixon is eligible, pursuant to the terms of any
employee benefit plan in which Nixon is, or has been, a participant, (v) any
qualified or non-qualified pension, retirement or deferred compensation plan in
which Nixon participates or has any accrued and/or vested benefits, (vi) rights
arising solely in Nixon’s capacity as a shareholder, including Nixon’s retention
of his existing shares of common stock in the Company, (vii) any rights to
indemnification or liability insurance coverage which Nixon may have by reason
of having served as an employee, officer, director or agent of the Company or
any Company Released Parties for acts, errors or omissions undertaken or
committed by Nixon within the scope of the foregoing capacities, and (viii) as
set forth in Section 9.

7.    Release of Nixon. In consideration of the mutual promises set forth in
this Agreement and for other good and valuable consideration, the sufficiency
and receipt of which the Company hereby acknowledges, the Company, on behalf of
itself and for all Company Parties and other persons or entities who may claim
by or through the Company and/or the Company Parties (collectively the “Company
Releasors”), hereby covenants not to sue and fully and unconditionally releases,
waives, and forever discharges, to the maximum extent permitted by law, Nixon
and each of his heirs (each of them collectively, in their individual and
representative capacities, the “Nixon Released Parties”), from and with respect
to any and all charges, complaints, claims, rights, contracts, agreements and
actions, which the Company Releasors ever had, now has, or may have against the
Nixon Released Parties, arising or which may have arisen at any time up to the
date the Company executes this Agreement, including, but not limited to, all
claims, demands, suits, causes or rights of action arising out of or in any way
connected with Nixon’s employment relationship with the Company or Nixon’s
separation from employment from the Company; Nixon’s board membership with
Parent or the separation of such board membership; claims, demands, suits,
causes or rights of action relating to defamation, breach of contract or public
policy, attorneys’ fees or damages (including contract, compensatory, punitive,
or liquidated damages), equitable relief, intentional infliction of emotional
distress, invasion of privacy, negligence, or any other tort claims; claims
which could arise under any and all federal, state and local laws or
obligations, or by reason of any matter, cause or thing whatsoever, except for
(i) claims for enforcement of Company’s rights under this Agreement, (ii) claims
that cannot be released as a matter of law, (iii) unknown claims which, except
in the case of intentional fraud or where Nixon took active steps to conceal his
actions, could not have been discovered with reasonable diligence, and
(iv) claims arising after Company executes this Agreement.

8.    Non-Assignment of Rights/No Pending Actions. Each Party represents and
warrants that such Party has not sold, assigned, transferred, conveyed, or
otherwise disposed of to any third party, by operation of law or otherwise, any
action, cause of action, suit, debt, obligation, account, contract, agreement,
covenant, guarantee, controversy, judgment, damage, claim, counterclaim,
liability, or demand of any nature whatsoever relating to any matter covered by
this Agreement. Nixon further represents and warrants that he has not filed or
initiated any

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

pending legal, equitable, administrative, or any other proceedings against the
Company Released Parties and that no such proceeding has been filed on his
behalf. Company further represents and warrants that no Company Released Party
has filed or initiated any pending legal, equitable, administrative, or any
other proceedings against any Nixon Released Party and that no such proceeding
has been filed on behalf of any Company Released Party.

9.    Cooperation with Government Agencies. Nothing in this Agreement is
intended to interfere with Nixon’s ability to file a charge, complaint or report
with any federal, state or local government agency, commission, or authority
(“Government Agencies”), or limit Nixon’s ability to participate in any
investigation or proceeding conducted by any Government Agency, without notice
to or prior authorization from the Company. Nixon acknowledges and agrees,
however, that the consideration paid to him under this Agreement represents full
and complete satisfaction of any monetary recovery against any of the Company
Released Parties that could be sought by or awarded to him in any judicial or
administrative proceeding with respect to any claim released by him in this
Agreement. For the avoidance of doubt, this Agreement does not limit Nixon’s
eligibility to receive an award out of monetary sanctions collected by any
Government Agency as provided by applicable law or regulation.

10.    Cooperation with the Company Released Parties. During the five (5) year
period following the Retirement Date, Nixon agrees to cooperate with the Company
Released Parties (i) by promptly providing information requested of and known to
Nixon by the Company and/or its counsel with respect to D&O questionnaires,
proxy disclosures and/or other regulatory filings, and (ii) in the truthful and
honest prosecution and/or defense of any claim in which the Company Released
Parties may have an interest, or any investigation or audit of any matter, which
claim or matter Nixon had knowledge and involvement during his tenure with the
Company, which cooperation may include without limitation making himself
available to participate in any proceeding involving any of the Company Released
Parties, allowing himself to be interviewed by representatives of the Company
Released Parties, participating as requested in interviews and/or preparation by
any of the Company Released Parties of other witnesses, appearing for
depositions and testimony without requiring a subpoena, and producing and/or
providing any documents or names of other persons with relevant information, all
without claim of privilege against the Company Released Parties. The Company
shall (i) be responsible for all reasonable costs or expenses reasonably
incurred by Nixon in providing such cooperative efforts hereunder and
(ii) cooperate with Nixon (including provision of reasonable advance written
notice) in scheduling any such matters so as to take into account Nixon’s other
professional and personal commitments. In the event any such cooperative efforts
requested by the Company hereunder require Nixon’s dedication of time in excess
of either three (3) hours in any calendar week or ten (10) hours in any calendar
month, or twenty-five (25) hours in the aggregate, the Company shall compensate
Nixon for all such excess time at a rate to be reasonably and mutually agreed in
good faith between Nixon and TCI.

11.    Protective Agreements and Post-Employment Restrictions.

(a)    Confidentiality of Agreement. Nixon agrees that, except as required by
law or as set forth in Section 9, the terms and conditions of this Agreement,
all discussions related to the negotiations leading up to this Agreement, and
any information from which any of the terms or conditions of this Agreement
could reasonably be determined or approximated, shall be

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

maintained by him as strictly confidential and shall not be disclosed to any
third party other than pursuant to legal process or any legal action to enforce
this Agreement, the terms of this Agreement, to Nixon’s spouse, attorneys, tax
advisors, and/or financial advisors (all of whom must agree to keep it
confidential), or to the extent necessary to permit Nixon to defend against any
claim or prosecute any right or entitlement that is dependent upon the
information so used or disclosed (each a “Permitted Disclosure”). Each Party
agrees that such Party shall not publicize in any way this Agreement or its
terms and conditions except as required by law or legal process or as necessary
to seek legal enforcement of this Agreement. Nothing in this Section 11(a)
prohibits Nixon from disclosing the terms of this Agreement after and solely to
the extent that the Company has made such terms public in its regulatory
filings. Nixon represents and warrants that prior to signing this Agreement, he
has not disclosed the terms of this Agreement or any information whatsoever
regarding the negotiations or discussions regarding this Agreement to anyone or
in any manner other than under a Permitted Disclosure.

(b)    Agreement Not to Solicit Customers. Nixon agrees that for a period of two
(2) years following the Retirement Date, Nixon shall not, directly or
indirectly, on Nixon’s own behalf or on behalf of any other person or entity,
solicit or attempt to solicit any business from (i) any of the Company’s
customers or (ii) any of the Company’s actively-sought prospective customers, or
(iii) any of the Company’s customers or actively-sought prospective customers
with whom Nixon had Material Contact during Nixon’s employment with the Company,
in each case under sub-clause (i), (ii) and (iii), for purposes of providing
“Competing Products or Services” (as hereinafter defined); provided, however,
that with respect to sub-clauses (i) and (ii), Nixon shall not be liable under
this Section 11(b) for solicitation or attempted solicitation of a customer or
actively-sought prospective customer of the Company that Nixon does not know, at
the time of such solicitation or attempted solicitation, is a customer or
actively-sought prospective customer of the Company, so long as Nixon ceases
such solicitation or attempted solicitation immediately upon learning that such
person or entity is a customer or actively-sought prospective customer of the
Company.

(c)    Agreement Not to Solicit Employees. Nixon agrees that for a period of two
(2) years following the Retirement Date, Nixon shall not, directly or
indirectly, on Nixon’s own behalf or on behalf of any other person or entity,
solicit or induce (i) any person who is known to Nixon to be an employee of the
Company, or (ii) any person who is an employee of the Company and with whom
Nixon had material contact or about who Nixon learned Confidential Information
in the course and conduct of Nixon’s employment or engagement with the Company,
in each case under sub-clause (i) and (ii), to leave his or her employment with
the Company, or (iii) hire or engage the services of such employee to provide
Competing Products or Services. For purposes of clarification, Nixon’s use of
third party placement or personnel agencies or public or industry -wide “help
wanted” or “employment” advertisements shall not constitute Nixon’s violation or
breach of his obligations hereunder.

(d)    Agreement Not to Compete. Nixon agrees that for a period of two (2) years
following the Retirement Date, Nixon shall not, within the Territory (as defined
on Exhibit B attached hereto), directly or indirectly, provide Competing
Products or Services, on Nixon’s own behalf, or in the service or on behalf of
another person or entity.

(e)    Confidential and Proprietary Information. Nixon acknowledges that the

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Company must protect its Confidential Information and that the Confidential
Information derives independent, actual and potential commercial value from not
being generally, readily ascertainable through independent development and is
the subject of efforts by the Company that are reasonable under the
circumstances to maintain its secrecy. Nixon also acknowledges that through his
employment with and Board service to the Company he was provided and had access
to Confidential Information. Nixon agrees, subject to Section 9 and except for
any Permitted Disclosures, (i) to hold in trust and confidence and not to
disclose Confidential Information to any third party without prior written
consent of the Company and (ii) not to use Confidential Information for Nixon’s
personal benefit or for the benefit of any third party. Nixon’s obligations
under this Section 11 as they relate to Confidential Information that is a trade
secret under applicable law shall apply as long as the Confidential Information
remains a trade secret under applicable law, and Nixon’s obligations under this
Section 11 as they relate to Confidential Information that does not constitute
trade secrets under applicable law shall apply until the earlier of five
(5) years from and after the Retirement Date or for as long as the Confidential
Information is not generally available to the public or in the industries in
which the Company operate through no fault of Nixon’s.

For purposes of this Agreement, “Confidential Information” means data and
information: (A) relating to the business of the Company, regardless of whether
the data or information constitutes a trade secret under applicable law;
(B) disclosed to Nixon or of which Nixon became aware as a consequence of
Nixon’s employment with the Company or Board service to Parent; (C) having value
to the Company; (D) not generally known to competitors of the Company; and
(E) which includes, but is not limited to, trade secrets, methods of operation,
processes, procedures, product specifications, technical expertise and know how,
acquisition candidates, names of customers, customer information, customer
contact database, vendor lists, vendor information and data, potential customer
lists, investor lists, business plans, marketing plans and techniques, marketing
ideas and concepts, price lists, pricing data and strategies, sales data and
information, financial information and projections, financial statements,
budgets, proformas, accounts payable information, profitability studies,
personnel data, research done by the Company relating to the business operations
of the Company or customers or potential customers of the Company, all
information marked as “Confidential”, and any other information treated as
confidential by the Company, whether or not stamped or designated as such. The
term “Confidential Information” shall not mean data or information which has
been voluntarily disclosed to the public by the Company or is otherwise publicly
available (except where such public disclosure has been made by Nixon without
authorization); which has been independently developed and disclosed by others;
which is available or obtained from third party sources not known to owe a duty
of confidentiality to the Company; or which has otherwise entered the public
domain through lawful means.

(f)    Reasonableness of Restrictions. Nixon agrees that the restraints imposed
upon him under this Section 11: (i) are reasonable, (ii) do not and would not
impose an undue hardship upon him, (iii) are necessary for the reasonable and
proper protection of the Company and its business), and (iv) are reasonable in
respect to the subject matter, length of time and geographic area. In the event
that any provision in this Section 11 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of it being extended over
too great a time, too large a geographic area, or too great a range of products
or services, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

law.

(g)    Remedies. The Parties acknowledge that the covenants set forth in this
Section 11 are of the essence of this Agreement; that each such covenant is
reasonable and necessary to protect and preserve the interests and properties of
the Company); that a breach or threatened breach of any of the terms of these
covenants by Nixon would result in material and irreparable damage and injury to
the Company; and that it would be difficult or impossible to establish the full
monetary value of such damage. Therefore, Nixon agrees and consents that, in
addition to all the remedies provided at law or in equity, the Company shall be
entitled to a temporary restraining order and temporary or permanent injunction
to prevent a breach or contemplated breach of any of the covenants. The
existence of any claim, demand, action or cause of action of Nixon against the
Company shall not constitute a defense to the enforcement by the Company of any
of the covenants or agreements in this Agreement.

Except in the case of a bona fide dispute concerning whether and/or when such
payment is due and owing, Nixon’s obligations under Sections 11(a) – (d) shall
be void and of no further force and effect if the Company fails to timely remit
or provide any one or more of the First Payment, the Second Payment, the Medical
Coverage, the Facilities Coverage, or the Vehicle Transfer; provided, however,
that in the event of a failure to timely remit or provide such payment, Nixon
must first provide written notice to the Company (pursuant to Section 14(i)) and
a 10-day opportunity to cure such missed payment before such obligations are
voided.

(h)    Certain Definitions.

i.    The term “solicit” shall mean to have any direct or indirect communication
of any kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.

ii.    The phrase “Competing Products or Services” shall mean the supply and
installation of fiberglass, cellulose, and spray foam insulation, waterproofing,
fire-stopping, fireproofing, garage doors, rain gutters, shower doors, closet
shelving, roofing, mirrors, drywall, flooring, soffits, door locks,
weatherization products, window screens, door screens, bathroom hardware,
hurricane panels, fireplaces, and window coverings for single-family and
multi-family residential and commercial buildings in any manner competitive with
such products and services currently being provided by the Company as of the
Retirement Date, or under active consideration by the Company as of the
Retirement Date as previously disclosed to Nixon in his capacity as an employee
of the Company and/or as a member of Parent’s Board of Directors.

iii.    The term “Material Contact” means contact between Nixon and each
customer or potential customer of the Company: (i) with whom Nixon dealt on
behalf of the Company; (ii) whose dealings with the Company were coordinated or
supervised by Nixon; (iii) about whom Nixon obtained Confidential Information as
a result of Nixon’s association with the Company; or (iv) who receives products
or services provided by the Company, the sale or provision of which results or
resulted in compensation, commissions, or earnings for Nixon within two
(2) years prior to the Retirement Date.

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

12.    Return of Property. Nixon agrees that by no later than the Retirement
Date he will return to the Company any and all Company property and/or
Confidential Information in his possession, custody, or control, without
retaining any copies. Notwithstanding the foregoing, Nixon shall remain entitled
to retain a copy of his personal and professional contacts listing or rolodex.

13.    No Disparagement.

(a)    Nixon shall not make any oral or written statement (including without
limit, issuance of any press release or other publicly-issued statement) that
defames or places in a false light, or, even if true, disparages or places in a
negative light Parent, its respective past, present, and future subsidiaries
and/or affiliated entities (collectively “Company Group”) and/or their
respective businesses, and/or any persons known by Nixon to be their respective
current or former executive officers which officers are at or above the C suite
(i.e. CEO, COO, CFO, etc.) level (collectively such officers the “Company
Agents”), and/or any other persons known by Nixon to be current or former
employees or directors of any Company Group member, whether or not such Company
Agents, directors, or employees remain engaged or terminate their engagement
with the Company after the date of the execution of this Agreement, or the
reputation of any of the foregoing identified persons or entities, except (i) as
provided in Section 9, (ii) as required by law, rule, regulation (including
public reporting requirement), legal or judicial process, or other governmental
mandate, (iii) in connection with a legal proceeding in which Nixon is under
oath or responding to a subpoena, or (iv) as otherwise required in order to
cooperate with a Government Agency; provided, however, that with respect to any
of the foregoing exceptions in sub-clauses (ii), (iii) or (iv), Nixon must first
(unless legally prevented or otherwise specifically instructed not to do so by
an authorized Government Agency, or the circumstances (i.e., government
interview or live testimony) make it impossible to do so), provide prompt
written notice thereof to the Company of the intended undertaking, subpoena or
proceeding, which notice must be sufficient to permit the Company to contest or
limit any such disclosures. The foregoing shall not be in derogation or
limitation of the Company’s rights or remedies at law or in equity for any tort
or other act of slander, libel or defamation committed against the Company
Group, their respective businesses, or the Company Agents.

(b)    The Company Group entities shall not make, and shall instruct and require
that Parent’s directors and C-suite executive officers listed in Parent’s proxy
statement filed on April 20, 2018 not make, any oral or written statement in the
course of conducting the Company Group’s businesses or which expressly or
implicitly is presented as an official communication from or regarding the
Company Group or their businesses (including without limit, issuance of any
press release or other publicly-issued statement) that defames or places in a
false light, or, even if true, disparages or places in a negative light, either
Nixon or his reputation, except (i) as required by law, rule, regulation
(including public reporting requirement), legal or judicial process, or other
governmental mandate (ii) as provided in connection with a legal proceeding in
which any such restricted person or entity is under oath or responding to a
subpoena, or (iii) if such restricted executive officer or entity is otherwise
required by law to cooperate with a Government Agency; provided, however, that
with respect to any of the foregoing exceptions, the Company must first (unless
legally prevented or otherwise specifically instructed not to do so by an
authorized Government Agency, or the circumstances (i.e., government interview
or live testimony) make it impossible to do so) provide prompt written notice
thereof to Nixon of the

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

intended undertaking, subpoena or proceeding, which notice must be sufficient to
permit Nixon to contest or limit any such disclosures. The foregoing shall not
be in derogation or limitation of Nixon’s rights or remedies at law or in equity
for any tort or other act of slander, libel or defamation committed against
Nixon.

14.    Miscellaneous.

(a)    Successors and Assigns. Neither this Agreement, nor any of the
obligations or benefits provided hereunder, may be assigned by Nixon without the
prior written consent or approval of the Company. This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto, the
successors and assigns thereof (whether by merger, consolidation, sale of assets
or otherwise), and the heirs of Nixon. References in this Agreement to the
Company shall be deemed to include any successor(s) or assign(s) of the Company.

(b)    Severability. If any provision of this Agreement shall be found invalid
or unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.

(c)    Construction and Interpretation of Agreement. The Parties agree that each
Party has been given an opportunity to participate in the drafting and
preparation of this Agreement and that each Party was in fact represented by
counsel of its or his choosing in the drafting and negotiation of this
Agreement. Accordingly, the Parties agree that no provision of this Agreement
shall be construed against any Party. The terms “and” and “or” as used in this
Agreement shall be interpreted to mean “and/or” when doing so would be
reasonably necessary to effectuate the reasonable intent of the Parties as
expressed herein.

(d)    Governing Law/Dispute Resolution. This Agreement shall be governed by the
laws of the State of Delaware without regard to its conflict of laws principles
and provisions. The Parties agree that any dispute arising out of or relating in
any way to this Agreement or to the Parties’ relationship shall be brought
exclusively in the state and federal courts located in the State of Delaware.
The Parties hereby irrevocably consent to the exclusive jurisdiction and venue
of the state and federal courts located in the State of Delaware for
adjudication of any disputes arising out of or relating in any way to this
Agreement or otherwise related to the Parties’ relationship. The Parties hereby
irrevocably waive any objections or defenses to jurisdiction or venue in any
such proceeding before such court.

(e)    Waiver. No waiver of any right under this Agreement shall be deemed to
have occurred unless contained in a written agreement signed by both Parties. A
waiver by any Party hereto of a breach or default by another Party of any
provision of this Agreement shall not be deemed a waiver of future compliance
therewith and such provision shall remain in full force and effect. Further,
delay on the part of any Party in exercising any right, power or privilege
hereunder shall not operate as a waiver thereof.

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(f)    Amendments and Modifications. This Agreement shall not be amended or
modified in any respect whatsoever, except by a writing duly executed by each
Party to this Agreement who or which is affected by the amendment, and it is
further agreed that no Party to this Agreement will make a claim at any time
that this Agreement has been orally amended or modified.

(g)    Multiple Copies and Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one agreement. Faxed signatures, electronic
signatures, and signatures in PDF-format documents shall be deemed valid as if
they were inked originals.

(h)    Headings. Section, paragraph and other captions or headings contained in
this Agreement are inserted as a matter of convenience and for reference, and in
no way define, limit, extend or otherwise describe the scope or intent of this
Agreement or any provision hereof and shall not affect in any way the meaning or
interpretation of this Agreement.

(i)    Notices. Any notice, request, authorization, or other communication under
this Agreement shall be in writing and shall be deemed to have been duly given
to a Party only if delivered personally, or sent via FedEx or other reputable
overnight delivery service, to the respective address of each Party set forth
below, or to such other address as each Party may designate by notice.

If to Company:

Installed Building Products, Inc.

Attn: General Counsel

495 South High Street, Suite 50

Columbus, Ohio 43215

If to Nixon:

J. Michael Nixon

2794 Rivers End Way

Palm City, Florida 34990

15.    Attorneys’ Fees. The prevailing Party in any court action for breach or
threatened breach of this Agreement will be entitled to an award of reasonable
attorneys’ fees and costs incurred.

16.    Entire Agreement/No Promises or Inducement. This Agreement contains the
entire understanding between the Parties with respect to the subject matter
hereof, and supersedes all prior agreements and understandings, both written and
oral, with respect to the subject matter hereof. This Agreement is an integrated
document and the consideration stated in it is the sole consideration for this
Agreement. No representation, promise, inducement, statement, or intention has
been made by any Party hereto that is not embodied herein and no Party shall be
bound or be liable for any alleged representation, promise, inducement,
statement or intention not so set forth herein. For avoidance of doubt, the
Indemnification Agreement

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

remains in effect in accordance with its terms.

17.    No Admission of Wrongdoing. The Parties understand and agree that this
Agreement does not and shall not constitute an admission by any Party or entity
of liability or of any fact or conclusion of law.

18.    Tax Consequences. Nixon agrees that he is solely responsible for all tax
consequences arising out of the payments and benefits to him described in this
Agreement and acknowledges that neither the Company nor its lawyers have
provided him any tax advice in connection therewith. The payments hereunder are
intended either to be exempt from, or in the alternative to comply with, Code
Section 409A and the interpretative guidance thereunder, including the
exceptions for short-term deferrals, separation pay arrangements, medical
reimbursements, in-kind distributions, and any other applicable exception, and
shall be administered accordingly. This Agreement shall be construed and
interpreted with such intent. Each payment hereunder is intended to be treated
as one of a series of separate payments for purposes of Code Section 409A.

19.    Review and Rescission. Nixon acknowledges and agrees that (a) he has had
adequate time to review and consider the Agreement and has been encouraged to
review, and has in fact reviewed it with his attorney, (b) he has read this
Agreement fully and carefully and understands its terms, and (c) that he has
signed it knowingly, freely and voluntarily without duress, coercion or undue
influence and with a full understanding of its terms. Nixon further acknowledges
and agrees that he has twenty-one (21) days from the date he receives this
Agreement to review this Agreement and consider whether to execute this
Agreement. Nixon acknowledges and agrees that if he signs this Agreement prior
to the expiration of the twenty-one (21) day consideration period, he has done
so voluntarily and knowingly. Nixon acknowledges and agrees that any
modification, material or otherwise, made to this Agreement does not restart or
affect in any manner the original twenty-one (21) day consideration period.
Nixon acknowledges and agrees that he has seven (7) days after his execution and
delivery of this Agreement to the Company to revoke his acceptance by delivering
written notice of revocation by email to Shelley McBride
(shelley.mcbride@installed.net) within such seven (7) day period. Nixon
acknowledges that in the event he revokes this Agreement as described herein,
all Parties’ respective obligations under this Agreement will be void and Nixon
agrees to promptly return any amounts paid to him hereunder. The eighth (8th)
day following Nixon’s execution of this Agreement shall, assuming Nixon does not
revoke his acceptance as set forth herein, be the “Effective Date” of this
Agreement.

[The remainder of this page is intentionally left blank]

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties hereto have executed this Retirement and General
Release Agreement consisting of thirteen (13) pages, inclusive of this signature
page but exclusive of its Exhibits.

 

J. MICHAEL NIXON      INSTALLED BUILDING PRODUCTS, INC.

/s/ J. Michael Nixon

J. Michael Nixon

     By:  

/s/ Michael T. Miller

Dated:  

July 31, 2018

      

Michael T. Miller

Executive Vice President and Chief

Financial Officer

       Dated:  

July 31, 2018

       INSTALLED BUILDING PRODUCTS, LLC        By:  

/s/ Michael T. Miller

        

Michael T. Miller

Executive Vice President and Chief

Financial Officer

       Dated:  

July 31, 2018

       TCI CONTRACTING, LLC        By:  

/s/ Michael T. Miller

        

Michael T. Miller

Executive Vice President and Chief

Financial Officer

       Dated:  

July 31, 2018

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exhibit A

To the Chairman of the Board and Management of Installed Building Products, Inc.
(“IBP”):

I hereby retire from the Board of Directors of IBP and as an employee of IBP and
its subsidiaries effective as of July 31, 2018.

It has been a pleasure to serve on the Board, and to work with IBP. I wish
everyone continued success over the years.

Sincerely,

 

/s/ J. Michael Nixon

J. Michael Nixon

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exhibit B

TERRITORY

For purposes of this Agreement, “Territory” means a sixty (60) mile radius from
each of the Company’s office and branch locations listed on the pages that
follow:



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

St

758   

1305 D Opelika Rd

   Auburn    AL 751   

138 West Valley Ave

   Birmingham    AL 755   

118 Spacegate Dr

   Huntsville    AL 861   

2316-2328 W Huntington DR

   Tempe    AZ 872   

600 S. Vincent Ave.

   Azusa    CA 872   

1135 Kirkwall Ave

   Azusa    CA 872   

1136 Kirkwall Ave

   Azusa    CA 890   

19409 Colombo St

   Bakersfield    CA 891   

4700 Stockdale Highway suite 102

   Bakersfield    CA 874   

2061 Aldergrove Ave.

   Escondido    CA 876   

530 Rossi Way Unit 130

   Gilroy    CA 893   

17525 Catalpa St suite 106 & 107, CA 92345

   Hesperia    CA 911   

702 Civic Center Drive, Suite 110

   Oceanside    CA 879   

120 S Wineville Ave

   Ontario    CA 874   

78-015 Wildcat Dr. Suite 105 &106

   Palm Desert    CA 870   

210 North 10th Street

   Sacramento    CA 892   

10747 W Goshen Ave.

   Visalia    CA 892   

6678 Ave. 304 SW F

   Visalia    CA 790   

5945 Broadway St, Unit C

   Denver    CO 790   

5995 Broadway St

   Denver    CO 123   

635 E. 52nd Avenue, Suite 300

   Denver    CO 795   

2552 Colex Drive

   Grand Junction    CO 791   

147 Airpark Dr Unit 1A & 2A

   Gypsum    CO 790   

255 42nd Street S.W.

   Loveland    CO 796   

113 Rose Ln, Units G & F

   Montrose    CO 376   

54 Miry Brook Rd

   Danbury    CT 375   

24 Andover Drive, Unit D

   Hartford    CT 377   

48 Union St

   Stamford    CT 859   

143 Hatchery Rd

   Dover    DE 913   

755 C Walker Road

   Dover    DE 121   

685 N.W. 4th Ave

   Fort Lauderdale    FL 776   

9009 Regency Sq. Blvd

   Jacksonville    FL 773   

12605 NW 115th Ave Units B107 & B108

   Medley    FL 774   

16071 Pinto Road

   North Forth Myers    FL 732   

3702 Silver Star Rd

   Orlando    FL 738B   

6433 Pinecastle Blvd

   Orlando    FL 777   

4234 Bay Line Ave

   Panama City    FL 737   

3357 Copter Road, Unit #10

   Pensacola    FL 777   

4206 North P Street

   Pensacola    FL 778   

3900 Consumer St

   Riviera    FL 735   

1980 Dolgner Place (Suites 1068, 1060, 1052)

   Sanford    FL 735   

1471 Kastner Place, Suite 113 & 117

   Sanford    FL 113   

4200 Church Street, Suites 1054-1060

   Sanford    FL 734   

109-110 Marshall Circle

   St. Augustine    FL 731   

1601 N 50th St

   Tampa    FL 731   

1408 N West Shore Blvd - Suite 500

   Tampa    FL 738A   

2634 Causeway Center Dr

   Tampa    FL 775   

8930 Maislin Dr.

   Tampa    FL 124   

5116 LeTourneau Circle

   Tampa    FL 721   

5394 North Main St

   Acworth    GA 726   

205 & 207 Depot st

   Brooklet    GA 728   

5355-5356 Palmero Court

   Buford    GA 552   

4475 Industrial Dr Suite 100 & 200

   Cummings    GA



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

St

555   

2150 Cedars Road, Suite 200

   Lawrenceville    GA 920   

670 Village Trace Bldg. 19 Suite E

   Marietta    GA 111   

1300 Williams Dr, Suite A

   Marietta    GA 902   

12540 Broadwell Rd Suite 1202

   Milton    GA 551   

7040 Jonesboro Rd

   Morrow    GA 729   

116 Rock Quarry Road

   Stockbridge    GA 721   

1584 Mc Curdy Drive

   Stone Mountain    GA 897   

1460 A Commerce Way

   Idaho Falls    ID 883   

2790 E. Lanark

   Meridian    ID 896   

1314 Shilo Dr

   Nampa    ID 260   

770 Industrial Dr Units A-B

   Cary    IL 287   

242 N Western Ave

   Chicago    IL 280   

1615 Dundee Ave Unit I

   Elgin    IL 287   

4418 Route 31

   Ringwood    IL 714   

105 Industrial Way

   Charlestown    IN 530   

797-849 Madison St.

   Crown Point    IN 560/530   

797-849 Madison St.

   Crown Point    IN 520   

4421 Pine Creek Rd

   Elkhart    IN 510   

2425 W. Main St

   Ft Wayne    IN 511   

4621 Executive Blvd

   Ft Wayne    IN 510   

2421 & 2431 W. Main St

   Ft. Wayne    IN 511   

5331 Keystone Drive

   Ft. Wayne    IN 662   

2920 Fortune Circle West Suite B

   Indianapolis    IN 665   

1970 Midwest Blvd

   Indianapolis    IN 661   

8811 Bash Street

   Indianapolis    IN 512   

400 S Main St

   Leesburg    IN 661   

7200 N SR 3

   Muncie    IN 620   

830 Mausoleum

   Shelbyville    IN 640   

10935 Kaw Drive

   Edwardsville    KS 640   

11031 Kaw Drive

   Edwardsville    KS 743   

241 New Porter Pike Rd

   Bowling Green    KY 710   

330 Weaver Rd Ste 300

   Florence    KY 717   

7645 National Turnpike, Suite 160

   Louisville    KY 715   

4015-B Simpson Lane Units 1-7

   Richmond    KY 672   

78355 Highway 1081

   Covington    LA 350   

165 & 175 Old State Road

   Sagamore Beach    MA 351   

45 Industrial Court

   Seekonk    MA 320   

32 Pierce St

   West Boylston    MA 325   

350 Worchester St.

   West Boylston    MA 858   

260 Eastern Blvd North

   Hagerstown    MD 849   

2235 Greenspring Dr

   Timonium    MD 855   

15031 Marlboro Pike, Unit D

   Upper Marlboro    MD 857   

15121 Marlboro Pike

   Upper Marlboro    MD 335   

10 Printer’s Dr. Suites 12,13,14 & 15

   Hermon    ME 336   

515 Riverside Industrial Pkwy

   Portland    ME 210   

50370 Dennis Court

   Wixom    MI 450   

21025 Edmonton Ave

   Farmington    MN 435   

5861 Queens Avenue NE

   Otsego    MN 675   

2800 33rd St

   Gulfport    MS 561   

9311-I & J Monroe Rd

   Charlotte    NC 764   

6051 Lakeview Road

   Charlotte    NC 112   

3032 Stewart Creek Blvd

   Charlotte    NC



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

St

569   

250 Tolar Street

   Fayetteville    NC 569   

3518 Associate Drive

   Greensboro    NC 569   

4789 NC Hwy 33 East

   Greenville    NC 564   

3900 B&C Sardis Church Road

   Monroe    NC 562   

2300 Westinghouse Blvd, Suite 105 and 2201 Brentwood Rd, Suite 106

   Raleigh    NC 562   

2101 Harrod Street

   Raleigh    NC 581   

3101-140 StonyBrook Drive

   Raleigh    NC 127   

2201-111 Brentwood Rd

   Raleigh    NC 569   

830 S. New Hope Rd

   Raleigh    NC 582   

600 Union West Blvd., Suite B

   Stallings    NC 780   

2201 River Road Drive

   Waterloo    NE 340   

24 King St. Units #2,3,4 & 5

   Auburn    NH 340   

62 King St.

   Auburn    NH 340   

40 King St. Unit #3

   Auburn    NH 349   

38 Locke Rd

   Concord    NH 911   

815 Elm St Suite 4A

   Manchester    NH 342   

31 Brandywine Rd

   Tamworth    NH 343   

51 Industrial Park Drive

   Westmoreland    NH 845   

121 Bartley Flanders Rd

   Flanders    NJ 845   

260 East Main Street

   Trenton    NJ 867   

5810 Wynn Road

   Las Vegas    NV 320   

136 Tivoli St. (Unit B)

   Albany    NY 345   

136 Tivoli St. (Unit A)

   Albany    NY 355   

100 Ontario Street

   East Rochester    NY 355   

103 Ontario Street

   East Rochester    NY 357   

6049 & 6055 Corporate Dr.

   East Syracuse    NY 911   

3833 Walworth-Marion Rd

   Marion    NY 367   

65 Air Park Drive

   Ronkonkoma    NY 356   

4083 Saunders Settlement Road

   Sanborn    NY 911   

40 North Ave Suite 5

   Webster    NY 911   

3505 Lake Rd

   Williamson    NY 650   

945 Industrial Pkwy

   Brunswick    OH 311   

1318 McKinley Ave.

   Columbus    OH 400   

1320 McKinley Ave

   Columbus    OH 901   

495 South High St Suite 50, 150, 200 & 240.

   Columbus    OH 140   

427 D Washington St

   Dayton    OH 651   

387 Medina Rd Suite 1500

   Medina    OH 135   

6412 Fairfield Drive Ste A

   Northwood    OH 130   

4135 Park Ave

   Ontario    OH 141   

9345 Princeton-Glendale Rd

   West Chester    OH 130   

100 Kragel Rd

   Wintersville    OH 688   

5634 S 122nd E Ave (Suites B & F)

   Tulsa    OK 122   

5634 S 122nd E Ave (Suites C & D)

   Tulsa    OK 880   

2738 N Hayden Island Dr Building C

   Portland    OR 810   

250 West Kensinger Drive

   Cranberry Township    PA 852   

5801 Grayson Rd Suite 104

   Harrisburg    PA 810   

193 Crowe Ave

   Mars    PA 810   

198 Crowe Ave

   Mars    PA 820   

191 D ane E Crowe Ave

   Mars    PA 565   

1211 Oakcrest Drive

   Columbia    SC 760   

112 Sunbelt Blvd.

   Columbia    SC 768   

385 French Collins Rd Bldg. B

   Conway    SC 765   

605 Apple Valley Rd

   Duncan    SC



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

St

769   

1118 Honey Hill Rd

   Hardeeville    SC 761   

8302 Dorchester Rd

   North Charleston    SC 568   

405 A Hwy 183

   Piedmont /Greenville    SC 747   

5559, 5571, 5573 North Lee Highway

   Cleveland    TN 742   

3066 Fleetbrook Dr

   Memphis    TN 741   

309 Driftwood St

   Nashville    TN 114   

222 Space Park South

   Nashville    TN 747   

5000-5028 Spedale Court

   Spring Hill    TN 690   

2915 E Randol Mill Rd

   Arlington    TX 690   

739-741, 719 109th St

   Arlington    TX 694   

2013 Centimeter Circle

   Austin    TX 694   

11914 Manchaca Rd

   Austin    TX 697   

1701 & 1607 Benchmark Drive

   Austin    TX 912   

13001 West Highway 71

   Austin    TX 680   

3802 Apollo Rd

   Corpus Christi    TX 119   

10803 Vinecrest Dr, Suite 170

   Houston    TX 691   

16526 Air Center Blvd

   Houston    TX 116   

301 Leora Lane, Suite 190

   Lewisville    TX 696   

4505 North Twin City Highway

   Nederland    TX 117   

598 Greenhill Dr, Suite C

   Round Rock    TX 695   

5015 Airpark

   San Antonio    TX 698   

8135 Bracken Creek Rd

   San Antonio    TX 115   

1649 Universal City Blvd, Suite 101

   Universal City    TX 894   

1140 South 1900 East, Unit #2

   Washington    UT 856   

107 Juliad Court (units 107-111)

   Fredericksburg    VA 570   

18573 Louisa Rd

   Louisa    VA 762   

809 City Center Blvd

   Newport News    VA 570   

12911 Marsteller Dr

   Nokesville    VA 762   

5610-B Virginia Beach Blvd.

   Norfolk    VA 854   

2409 New Dorset Terrace

   Powhatan    VA 348   

5375 Williston Rd

   Williston    VT 898   

6405 172nd Street NE, Suite C

   Arlington    WA 885   

418 Valley Ave NW

   Puyallup    WA 899   

5207 187th Street East

   Puyallup    WA 273   

550 N. Hickory Farm Lane

   Appleton    WI 273   

3110 Louis Ave

   Eau Claire    WI 273   

5602 Femrite Drive

   Madison    WI 273   

N59W13500 Manhart Drive

   Menomonee Falls    WI 270   

3370 Bay Ridge Court

   Oneida    WI 273   

1941 Ashland Avenue

   Sheboygan    WI 273   

825 South 20th Street

   Sheboygan    WI 273   

6002 Saxon Avenue

   Weston    WI